DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 24-26 and 28-36 are currently under examination. Claims 20-23 are withdrawn from consideration. Claims 1-19 and 27 have been cancelled. No claims have been currently amended, newly added, or newly cancelled.
Previous Grounds of Rejection
Regarding claims 24-26 and 28-36, the rejection under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pat. Pub. 2010/0266478), in view of Hong et al. (US 2007/0074601 A1) stands.
Previous Grounds Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 24-26 and 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pat. Pub. 2010/0266478), in view of Hong et al. (US 2007/0074601 A1).
Regarding claim 24, Kim ‘478 teaches a method of making an impregnated supported metal nano catalyst (Abstract, Paragraph [0006]) comprising mixing a multi-carboxylic acid (citric acid, tartaric acid, Paragraph [0043[) with precursors of first and second catalytic components (Paragraph [0039]) and precursors of first and second active components (Paragraph [0041]) to obtain an aqueous metal solution, impregnate (Paragraph [0006]) an aluminum-containing granular support (Paragraph [0039]), perform solution dryness and then calcining the dried mixture between 3000C to 900 0C ([0044]).
Kim ‘478 further teaches wherein the multi-carboxylic acid is used in an amount of 0.2 to 2.0 moles, assuming that the sum of the number of moles (p) of the first active component and the number of moles (q) of the second active component equals 1 (Paragraphs [0033]-[0034] and [0043]). 
Kim ‘478 additionally teaches wherein the first catalytic component is Fe, Ni (Paragraphs [0032]-[0037]), the second catalytic component is selected cobalt (Co), and a mixture thereof (Paragraphs [0032]-[0037]), the first active component is molybdenum (Mo) (Paragraphs [0032]-[0037]), and the second active component is vanadium (V) (Paragraphs [0032]-[0037]). 
Kim ‘478  teaches wherein the catalyst has a structure in which the surface and pores of the aluminum-based support are coated with a monolayer or multilayer of the catalytic components and the active components (Paragraph [0038]).
Although Kim 478 does not specific teach the addition of the transparent aqueous metal solution in a two-step process (a portion of the transparent aqueous metal solution) as per applicant  claim 24, it is well held that in general, the transposition of varying steps, or varying details of process, as by adding steps or splitting one step into two, where the processes are substantially identical or equivalent in terms of function, manner and results, was held to be not patentably distinguish the processes. GENERAL FOODS CORPORATION v. PERK FOODS COMPANY, 157 USPQ 14 (N.D. Ill. 1968).
Duplication of an actions step, and changing the sequence of performing the action steps is prima facie obviousness, see MPEP 2144.04. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to carry out the drying and calcinating steps repeatedly in different stages, as claimed, with expected success.
The instant claim is not considered to provide any unexpected effect from the teaching of Kim et al., especially the reagents are same as the instantly claimed. The teachings of Kim ‘478 is applied only to establish evidence that the method of splitting the aqueous metal solution is known in the art and thus burden is upon applicants to establish evidence as to why one could not or would not from the teaching of Kim et al. add the aqueous metal solution in a piecemeal fashion. 
Kim ‘478 fails to teach drying under vacuum at 40 to 80 0C as per applicant claim 24. The temperatures for drying the catalyst is interpreted to effectively remove substantially all of the residual moisture.
Hong et al. teach a method for producing carbon nanotubes comprising steps of drying and calcination which are conducted under various conditions, e.g., under a vacuum at about 80 0C so as to sufficiently remove moistures ([0028]-[0031]).
Although Kim ‘478 does not teach drying mixture under vacuum at 40-80 0C as per applicant claim 24, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify these parameters (drying temperature and drying under vacuum in a reasonable time frame, etc.), given the general process conditions taught by Kim ‘478 and Hong et al. as the discussion above.
Since the references of Hong et al. and Kim ‘478 teach all of the claimed reagents, composition and method of making an impregnated catalyst, the physical properties of the resulting composition (i.e., a transparent aqueous metal solution, the surface and pores of support impregnated and coated with the catalytic components and the active components, catalyst, etc.) would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Regarding claims 25-26, although Kim ‘478 do not teach aging at 45 to 80 0C and preliminary calcining as per applicant claims 25-26, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the process taught by the Kim ‘478 overlaps the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references of Kim ‘478 and Hong et al., particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges are the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  
The limitation as recited in claims 25-26 do not appear to be a difference between the prior art structure and the structure resulting from the claimed method because the combined references of Hong et al. and Kim ‘478 disclose the impregnated supported nano metal catalyst of claim 24.
It does not determine the patentability of the product, unless the process produces unexpected results. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. MPEP 2113.
Regarding claim 28, the limitation ‘'wherein the transparent aqueous metal solution has a concentration of 0.01 to 0.4 g/ml” is method limitation and does not determine the patentability of the product, unless the process produces unexpected results. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. MPEP 2113.
Furthermore, the limitation as recited in claim 28 does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Kim ‘478 disclose the impregnated supported nano metal catalyst of claim 24.
Regarding claims 29-30, Kim ‘478  teaches wherein the catalyst comprises first and second catalytic components {Paragraphs [0035]-[0036]) and first and second active components (Paragraphs [0035]-[00361, [0041]), and the number of moles (x) of the first catalytic component (x. Paragraph [0033]), the number of moles (y ) of the second catalytic component (x, Paragraph [0033]), the number of moles (p) of the first active component (y. Paragraph [00331), and the number of moles (q) of the second active component (y. Paragraph [0033]) with respect to 100 moles of the support (z, Paragraphs [0033]-[0034]) satisfy the following relationships: 10≤x≤40 (1≤x≤10, normalized =6.6≤x≤66.6, Paragraph]0034]); 1≤y≤20≤ (1≤x≤10, normalized 6.6≤x≤66.6, ([0034]); 0.1y/[x+y]≤0.5 (x/[x+x]=0.5); 1≤p+q≤20 (0≤y+y≤10, normalized=0≤y+y≤66.6, ([0034]); and 0.1≤[p+q]/[x+y]≤0.5 (0≤[y+y]/[x+x]≤0.5).
Regarding claim 31, Kim ‘478 teaches wherein the multi-carboxylic acid is selected from dicarboxylic acids, tricarboxylic acids, tetracarboxylic acids, and mixtures thereof (Paragraph [0043]).
Regarding claim 32, Kim ‘478 teach wherein the first and second active components are in a weight ratio of 6.0-0.1:0.1-6 (Co and Fe are contained in equal molar ratios ([0033]-[0036]); therefore the weight ratio of Co: Fe is 58.93:44.85 or normalized 1.06:1. 
Regarding claims 33-34, as discussed above, although neither Kim 054 nor Kim ‘478 specific teaches the addition of the transparent aqueous metal solution in a two-step process as per applicant  claims 33-34 (in portion of <50% vol. or 5-40% vol.), it is not considered to provide any unexpected effect from the teaching of Kim et al., especially the reagents are same as the instantly claimed. The teachings of Kim ‘478 is applied only to establish evidence that the method of splitting the aqueous metal solution is known in the art and thus burden is upon applicants to establish evidence as to why one could not or would not from the teaching of Kim et al. add the aqueous metal solution in a piecemeal fashion. 
It is well held that in general, the transposition of varying steps, or varying details of process, as by adding steps or splitting one step into two, where the processes are substantially identical or equivalent in terms of function, manner and results, was held to be not patentably distinguish the processes. GENERAL FOODS CORPORATION v. PERK FOODS COMPANY, 157 USPQ 14 (N.D. Ill. 1968).
To optimize the process conditions, i. e., the temperature, reaction time, stoichiometric, order of addition, etc. to achieve an acceptable yield and purity of product, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.
Regarding claim 35, Kim ‘478 teaches a method of making an impregnated supported metal nano catalyst (Abstract, Paragraph [0006]) comprising mixing a multi-carboxylic acid (citric acid, tartaric acid, Paragraph [0043[) with precursors of first and second catalytic components (Paragraph [0039]) and precursors of first and second active components (Paragraph [0041]) to obtain an aqueous metal solution, impregnate (Paragraph [0006]) an aluminum-containing granular support (Paragraph [0039]), perform solution dryness and then calcining the dried mixture between 3000C to 900 0C ([0044]).
Kim ‘478 further teaches wherein the multi-carboxylic acid is used in an amount of 0.2 to 2.0 moles, assuming that the sum of the number of moles (p) of the first active component and the number of moles (q) of the second active component equals 1 (Paragraphs [0033]-[0034] and [0043]). 
Kim ‘478 additionally teaches wherein the first catalytic component is Fe, Ni (Paragraphs [0032]-[0037]), the second catalytic component is selected cobalt (Co), and a mixture thereof (Paragraphs [0032]-[0037]), the first active component is molybdenum (Mo) (Paragraphs [0032]-[0037]), and the second active component is vanadium (V) (Paragraphs [0032]-[0037]). 
Kim ‘478  teaches wherein the catalyst has a structure in which the surface and pores of the aluminum-based support are coated with a monolayer or multilayer of the catalytic components and the active components (Paragraph [0038]).
Although Kim 478 does not specific teach the addition of the transparent aqueous metal solution in a two-step process (a portion of the transparent aqueous metal solution) as per applicant claim 35, it is well held that in general, the transposition of varying steps, or varying details of process, as by adding steps or splitting one step into two, where the processes are substantially identical or equivalent in terms of function, manner and results, was held to be not patentably distinguish the processes. GENERAL FOODS CORPORATION v. PERK FOODS COMPANY, 157 USPQ 14 (N.D. Ill. 1968).
It is well held that duplication of an actions step, and changing the sequence of performing the action steps is prima facie obviousness MPEP 2144.04. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to carry out the drying and calcinating steps repeatedly in different stages, as claimed, with expected success.
The instant claim is not considered to provide any unexpected effect from the teaching of Kim et al., especially the reagents are same as the instantly claimed. The teachings of Kim ‘478 is applied only to establish evidence that the method of splitting the aqueous metal solution is known in the art and thus burden is upon applicants to establish evidence as to why one could not or would not from the teaching of Kim et al. add the aqueous metal solution in a piecemeal fashion. 
Kim ‘478 fails to teach drying under vacuum at 40 to 80 0C as per applicant claim 35. The temperatures for drying the catalyst is interpreted to effectively remove substantially all of the residual moisture.
Hong et al. teach a method for producing carbon nanotubes comprising steps of drying and calcination which are conducted under various conditions, e.g., under a vacuum at about 80 0C so as to sufficiently remove moistures ([0028]-[0031]).
Although Kim ‘478 does not teach drying mixture under vacuum at 40-80 0C as per applicant claim 35, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify these parameters (drying temperature and drying under vacuum in a reasonable time frame, etc.), given the general process conditions taught by Kim ‘478 and Hong et al. as the discussion above.
Since the references of Hong et al. and Kim ‘478 teach all of the claimed reagents, composition and method of making an impregnated catalyst, the physical properties of the resulting composition (i.e., a transparent aqueous metal solution, the surface and pores of support impregnated and coated with the catalytic components and the active components, catalyst, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).
Regarding claim 36, as discussed above, Kim ‘478 additionally teaches wherein the first catalytic component is Fe, Ni (Paragraphs [0032]-[0037]), the second catalytic component is selected cobalt (Co), and a mixture thereof (Paragraphs [0027]-[0037]), the first active component is molybdenum (Mo) (Paragraphs [0032]-[0037]), and the second active component is vanadium (V) (Paragraphs [0032]-[0037]). 
Kim ‘478 further teaches wherein the multi-carboxylic acid is used in an amount of 0.2 to 2.0 moles, assuming that the sum of the number of moles (p) of the first active component and the number of moles (q) of the second active component equals 1 (Paragraphs [0033]-[0034] and [0043]). 
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 09/08/2022, with respect to 24-26 and 28-36 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argued Kim clearly teaches a single heating step of a single solution, contrary to the requirements of the instant claims 24 and 35. 
It is abundantly clear that Hong fails to cure any of the deficiencies of Kim with respect to the both claims 24 and 35. Nevertheless, these glaring deficiencies are overlooked, and instead of demonstrating where the missing features can be found in the teachings of the cited references, the grounds for rejection impermissibly allege, in a conclusory and unsubstantiated fashion, that these differences are obvious.
Neither Kim 054 nor Kim '478 specific teaches the addition of the transparent aqueous metal solution in a two-step process as per applicant claims 33-34, it is not considered to provide any unexpected effect from the teaching of Kim et al., especially the reagents are same as the instantly claimed. 
The teachings of Kim '478 is applied only to establish evidence that the method of splitting the aqueous metal solution is known in the art and thus burden is upon applicants to establish evidence as to why one could not or would not from the teaching of Kim et al. add the aqueous metal solution in a piecemeal fashion. 
It is readily apparent that Kim teaches intentionally avoiding a separate drying step in order to achieve the objective of synthesizing a large quantity of catalyst in a short amount of time. The grounds for rejection fail to explain why it would have been obvious to one of ordinary skill in the art ignore these teachings of Kim and modify the reference and a way that contradicts these explicit teachings and objectives. 
Moreover, Kim teaches that any drying is performed "in air" and at a temperature of 300 and 900°C, and not under a vacuum at a temperature of 40 to 80°C, as required by the instant claim 24.
Hong contains no disclosure whatsoever regarding the formation of a supported catalyst, or appropriate conditions for drying an aqueous solution of catalyst components and support materials.
Regarding claims 28, applicants further argued the pending claims are all directed to a method of producing a catalyst, and not a catalyst composition or a "product." These comments reflect yet another example of positively recited claim limitations associated with the method of the present invention that are not appropriately considered and cannot be found anywhere in the cited prior art (Remarks, pages 2-13).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper using impermissible hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, as set forth in the final office action dated on 06/10/2022, Kim ‘478 teaches a method of making an impregnated supported metal nano catalyst (Abstract, Paragraph [0006]) comprising mixing a multi-carboxylic acid (citric acid, tartaric acid, Paragraph [0043[) with precursors of first and second catalytic components (Paragraph [0039]) and precursors of first and second active components (Paragraph [0041]) to obtain an aqueous metal solution, impregnate (Paragraph [0006]) an aluminum-containing granular support (Paragraph [0039]), perform solution dryness and then calcining the dried mixture between 3000C to 900 0C which reads on the instant claimed limitations of “drying the mixture and calcining the dried mixture” as steps 2)-3) and 5)-6) as cited in claims 24 and 35 ([0044]).
Kim ‘478 further teaches wherein the multi-carboxylic acid is used in an amount of 0.2 to 2.0 moles, assuming that the sum of the number of moles (p) of the first active component and the number of moles (q) of the second active component equals 1 (Paragraphs [0033]-[0034] and [0043]). 
Kim ‘478 additionally teaches wherein the first catalytic component is Fe, Ni (Paragraphs [0032]-[0037]), the second catalytic component is selected cobalt (Co), and a mixture thereof (Paragraphs [0032]-[0037]), the first active component is molybdenum (Mo) (Paragraphs [0032]-[0037]), and the second active component is vanadium (V) (Paragraphs [0032]-[0037]). 
Kim ‘478  teaches wherein the catalyst has a structure in which the surface and pores of the aluminum-based support are coated with a monolayer or multilayer of the catalytic components and the active components (Paragraph [0038]).
Although Kim 478 does not specific teach the addition of the transparent aqueous metal solution in a two-step process (a portion of the transparent aqueous metal solution), it is well held that in general, the transposition of varying steps, or varying details of process, as by adding steps or splitting one step into two, where the processes are substantially identical or equivalent in terms of function, manner and results, was held to be not patentably distinguish the processes. GENERAL FOODS CORPORATION v. PERK FOODS COMPANY, 157 USPQ 14 (N.D. Ill. 1968).
Duplication of an actions step, and changing the sequence of performing the action steps is prima facie obviousness, see MPEP 2144.04. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to carry out the drying and calcinating steps repeatedly in different stages, as claimed, with expected success.
The instant claim is not considered to provide any unexpected effect from the teaching of Kim et al., especially the reagents are same as the instantly claimed. The teachings of Kim ‘478 is applied only to establish evidence that the method of splitting the aqueous metal solution is known in the art and thus burden is upon applicants to establish evidence as to why one could not or would not from the teaching of Kim et al. add the aqueous metal solution in a piecemeal fashion. 
Regarding Kim ‘478 fails to teach drying under vacuum at 40 to 80 0C as the instant claims 24 and 35, as set forth in the previous office action dated on 06/10/2022, the temperatures for drying the catalyst is interpreted to effectively remove substantially all of the residual moisture.
Hong et al. teach a method for producing carbon nanotubes comprising steps of drying and calcination which are conducted under various conditions, e.g., under a vacuum at about 80 0C so as to sufficiently remove moistures ([0028]-[0031]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify these parameters (drying temperature and drying under vacuum in a reasonable time frame, etc.), given the general process conditions taught by Kim ‘478 and Hong et al. as the discussion above.
Since the references of Hong et al. and Kim ‘478 teach all of the claimed reagents, composition and method of making an impregnated catalyst, the physical properties of the resulting composition (i.e., a transparent aqueous metal solution, the surface and pores of support impregnated and coated with the catalytic components and the active components, catalyst, etc.) would necessarily follow as set forth in MPEP 2112.01(II). 
Applicant’s arguments against the reference of Hong et al. are not found persuasive. Because, note that while Kim’478 et al. do not disclose all the features of the present claimed invention, Hong et al. is used as teaching reference, and therefore, it is not necessary for this reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely drying under a vacuum at about 80 0C so as to sufficiently remove moistures and calcination, and in combination with the reference Kim’478 of et al, discloses the presently claimed invention as set forth in the office action mailed on 06/10/2022.
As such, the rejection of claims 24 and 35 as set forth in the office action mailed 06/10/2022, is proper and stands.
The rejection for the remaining claims, 25-26, 28-34 and 36, were either directly or indirectly dependent thereon stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).